Per Curiam.

Upon recontrol of the dwelling unit involved herein, the maximum rent in effect on June 30, 1947, became the maximum rent, which in this case is the rent charged on March 1,1943 (Housing and Rent Act of 1947, § 202, subd. [cl, par. [3], as amd. by Housing and Rent Act of 1949, § 201, subd. [cl; Act of 1947, § 204, subd. [hi, as added by Act of 1949, § 203, subd. [h]; Public Law 31, 81st Cong., 1st Sess., ch. 42; Controlled Housing Rent Regulation for New York City Defense-Rental Area, § 825.24; Code of Fed. Reg. [1949 ed.j, tit. 24, p. 327; Blum v. Golden, 196 Misc. 751). This determination is not to be regarded as precluding landlords from availing themselves of the procedure set up by the Office of the Housing Expediter, for adjustment of maximum rents.
The final order should be unanimously modified upon the law by reducing the recovery in favor of landlords to $76 and counterclaim dismissed without prejudice, and as so modified affirmed, with $25 costs to tenant.
Steinbbihk, Rubexsteix and Coldew, JJ., concur.
Ordered accordingly.